﻿Allow me first of all to address to Mr. von Wechmar, on behalf of the Italian Government and on my own behalf, warmest congratulations on his election to the presidency of the thirty-fifth session of the General Assembly and to convey to him the expression of our deep satisfaction at seeing the conduct of the work of this august body entrusted to the eminent representative of a country which is our friend and ally and our partner in the European Community. I would also like to reiterate here our great appreciation for the skilful and effective way in which his predecessor, Mr. Salim Ahmed Salim of the United Republic of Tanzania, performed his particularly difficult task during four sessions of the General Assembly.
169.	Allow me also to stress once more the importance that my Government attaches to the tireless activity of the Secretary General of the United Nations, Mr. Kurt Wald heim, in seeking solutions to problems that are among the most serious and most intractable of our era.
170.	May I also extend a sincere welcome to the delegation of Saint Vincent and the Grenadines, which has just been admitted as the one hundred and fifty-fourth Member of our Organization, thus bringing us closer to the ultimate goal of the universality of the United Nations.
171.	The achievement of this priority objective of making the United Nations effectively universal, which the Charter itself set for us more than 30 years ago, no longer appears unduly distant. However, although the 1970s have brought us close to this important success, the 1980s that are now opening before us are still full of challenges to be faced and goals to be pursued.
172.	Even more than in past decades, the United Nations must therefore strive to increase its importance and effectiveness as a forum at the service of individuals, of peoples, of States, and of the whole international community, in order to contribute to the achievement of a world of greater solidarity and security.
173.	Above all, our Organization has a paramount responsibility to work to serve individuals whose dignity it must safeguard and whose rights it must protect. In this set, the membership of nearly all the States of the world confers a special legitimacy on United Nations action, precisely because the Organization is the expression of the universal conscience and, at the same time, of the diversity of cultures.
174.	We must listen to the voice of all who are suffering unjustly and who are being persecuted, tortured or forced to abandon their own country because the authorities in power are unable or lack the will to provide adequately for their needs. In this area, Italy is ready to cooperate fully with the world Organization, for, whenever the value and dignity of the individual are threatened, no obstacle can stand in our way. No country can henceforth take refuge behind the principle of non-interference in internal affairs when human dignity is at stake.
175.	The numerous international legal instruments—both global and regional—already in existence for the protection of human rights remind us of the vast amount of work that has been accomplished in identifying the fundamental principles involved. A large part of the credit for these achievements must go to our Organization. In the years to come, however, we must close the gap which in too many cases separates affirmations of principle from the practical recognition of these rights.
176.	As a country of emigration—and now also as a country of immigration—Italy also plans to work actively and to table specific proposals within the working group which will be entrusted by this General Assembly with the elaboration of a convention for the protection of the rights of migrant workers and their families.
177.	Millions of men and women are still turning towards the United Nations in the silent hope that it can tackle and improve the situations which unfortunately still exist in many parts of the world and in which they remain prisoners of misery. No one will believe us if we do not take into account that the sphere of freedom is very broad and that it is right to seek not only freedom of thought and movement, but also freedom to own a home, to educate one's children, to receive medical care and, first and foremost, for millions of human beings, not to die of hunger. Italy is profoundly convinced that no State, no responsible authority and no individual can find peace or can slacken their efforts so long as such tremendous problems as imbalance between population consumption and resources or the deterioration of the environment continue to face the peoples of the globe. These problems require from the United Nations, from all countries and from the whole international community the adoption of joint strategies, the union of forces and a genuine solidarity of the whole world. Future generations will judge us by the results of our efforts today and by the successes or failures that we register. On this depends our future and the quality of life that we can transmit to our children.
178.	The conclusions of the recent special session of the General Assembly devoted to the problems of development have emphasized, inter alia, the objectives to be pursued and the expectations which exist in regard to them.
179.	Admittedly, it has not yet been possible to reach complete agreement on all the questions on which we were called upon to take wide-ranging decisions, but nevertheless the special session was able to achieve substantial progress, which we should not underestimate.
180.	I am referring not only to the agreement reached on the definition of the new International Development Strategy, which we hope will be duly adopted at the end of our work. I should like, above all, to stress the efforts made to re-establish—as Italy had fervently wished—the climate of trust and cooperation that is essential to revitalize relations between the North and the South in the present extremely delicate political and economic situation.
181.	A highly significant political result, which we must include among the positive features of the special session that has just ended, was therefore the unanimous reaffirmation of the need to continue vigorously the close dialogue between industrialized countries and developing countries that began at the special session. We should not allow ourselves to be discouraged by difficulties. On the contrary, we must take advantage of the moral awareness generated by the special session in order to deepen and intensify that dialogue during the present session, in the conviction that it is essential to ensure the stability of international relations and to enable us to tackle without delay the urgent problems of development.
182.	Italy maintains that in this field too the universality of the United Nations is an essential instrument for tackling positively the innumerable problems that must be overcome if we are to attain the objectives pursued and meet the expectations aroused.
183.	The joint participation of all members of the international community is essential to the success of the efforts being made by the United Nations to reduce and eliminate the conflicts, crises and sources of tension that exist throughout the world.
184.	Here I should like, first of all, to refer to the crisis that began nine months ago with the intervention of Soviet military forces in Afghanistan, and in this regard I should like to recall the pertinent and timely resolution adopted by this Assembly last January at the end of its sixth emergency special session. I fully agree with the analyses and assessments which, in respect to the serious problems arising from this new source of tension, have already been made here by the current President of the Council of Ministers of the European Community, the Minister for Foreign Affairs of Luxembourg, Mr. Thorn, on behalf of the nine member countries of that Community . Already, last February, the members of the Community stated that the crisis could only be ended by a political solution based on the withdrawal of Soviet military forces and the exercise by the population of its right to self-determination, thus leading to the establishment of a neutral and nonaligned Afghanistan, removed from the rivalry among the major Powers.
18i'. This perspective, from the very moment in which it was formulated by the Community was neither exclusive in character nor intended to interfere in the internal affairs of Afghanistan or in the necessary balance of power in the region. Precisely tor this reason, the initiatives taken by the Islamic Conference appear to us to be particularly appropriate, because what Italy wants for the Afghan people, in full agreement with the overwhelming majority of this Assembly, is that Afghanistan should not indefinitely remain a victim of a fait accompli.
186.	During the whole of this year we have followed with close attention and deep concern the difficulties that still prevent the implementation of United Nations proposals for the peaceful attainment of internationally accepted independence for Namibia, the consequences of the continued denial of the rights of the majority of the South African people, within the framework of a political, legal and economic system unacceptable and abhorrent as the system of apartheid, and the continuing risks of destabilization in the whole of Southeast Asia and the sufferings of its martyred peoples.
187.	The international community has been able to join in an effort of solidarity to save the people of Cambodia from annihilation. But the refugee problem today has a global dimension and afflicts other regions in Asia and Africa with extremely serious consequences. It is our fervent hope that the operations which, both through the United Nations and at the bilateral level, aim at putting an end to the tragedy to which we bear witness, the tragedy of millions of innocent people condemned to die of starvation, may be further developed.
188.	In the face of the consequences of the armed clashes which recently caused destruction and mourning once again in the Horn of Africa, in countries to which we are linked by ties of traditional friendship and fruitful relations of cooperation, we urge the parties to search for negotiated solutions based on the principles of the Organization of African Unity [OA U] and the United Nations.
189.	On another continent, Latin America, to which Italy is linked by ties of friendship whose roots run deep in history and culture, we have witnessed this year positive developments in that a number of countries, recently including Peru, have restored democratic forms of government. But we have also noted with concern that in other countries hotbeds of grave tension persist or have been freshly ignited. These have taken the form, on the one hand, of the degeneration of the political system into an authoritarian regime, and, on the other hand, of the massive exodus of tens of thousands of people abandoning their native lands and their homes. These events, which involve risks of destabilization and which endanger the basic principles of civil coexistence, have been firmly deplored and condemned by the Italian Government.
190.	For an assessment of those problems and of all the current international crises, I have already referred to the statement made on behalf of the European Community by the Minister for Foreign Affairs of Luxembourg. Indeed, the nine countries of the European Community are constantly increasing their joint actions in the international field to further at the global level, in a spirit of solidarity and peace, their priority objective, which is to contribute to the achievement of an ever better political, economic and social balance among the peoples of the world.
191.	Italy, therefore, has set for itself the major political goal of building a Europe of community, open in the broadest way to all fruitful forms of cooperation. The European Community has already given concrete proof that this is not a selfish and autarchical endeavour designed to defend privileged positions.
192.	Our Community, which, through the European Parliament which is elected by direct universal suffrage, henceforth guarantees in particular the participation of the peoples in its institutional machinery, will be further strengthened by the entry of Greece on 1 January 1981 and by progress in the procedures under way for the admission of Spain and Portugal.
193.	Italy, which is situated in the sensitive Mediterranean area, looks with special interest at these developments of the European Community because it realizes that it is responsible for reaffirming and interpreting authoritatively the political will of the Community in that region.
194.	Thus, no one is more thoroughly convinced than my country of the importance of the stability of the Mediterranean region for peace, security and economic and social development. This is why Italy's foreign policy is particularly aware of and devotes very careful attention to developments in the situation in this area, whether it is a question of the problems and conflicts which unfortunately still remain or one of cooperative efforts for consolidating peace.
195.	Among these problems, the most important is to find a comprehensive and lasting settlement in the Middle East which would be just for all. The nine countries of the European Community, in conformity with Security Council resolutions 242 (1967) and 338 (1973), have set out fully and comprehensively in the Venice Declaration of 13 June 1980 all the principles which, in their judgement, must form the basis for a solution. At the same time, they decided upon a concrete follow-up in the form of a "European mission" to the countries of the region. Mr. Thorn has already given the General Assembly the basic information on the first phase of his mission; this phase will be completed in the next few days. It has already been decided to continue the European mission. On the basis of these results, the Community will draw up concrete positions on each of the most important items with a view to the decisions which the Council of Europe will take regarding the form which a European initiative might take when such an initiative would seem appropriate.
196.	Italy is deeply aware of the basic questions that have to be resolved: that of the implementation of the legitimate rights of the Palestinians; that of the security of Israel; that of Jerusalem, for which no unilateral decision is acceptable; and that of Lebanon. Italy, therefore, actively contributed to the drafting of the Venice Declaration and took part in defining the position of the Community on the Camp David accords, which were considered a first step towards breaking the deadlock which had arisen in the search for a solution of the problems of the Middle East.
197.	But Italy is not losing sight of the realities of the situation. It is well aware that the desired comprehensive peace settlement can be achieved only if all the fundamental principles defined by the international community are accepted and implemented by all the parties to the negotiations on the attainment of a comprehensive solution: that is, by Israel, by the Arab countries and by the PLO. Italy is aware of the need to ensure the effective exercise by the Palestinian people of its right to self-determination as a means of solving its tragic problems. Italy is also aware that, in conformity with the principle of the inadmissibility of the acquisition of territory by force, all the States of the region, Israel and the Arab countries alike, have the right to live in peace within secure, recognized and guaranteed borders.
198.	It is essential that the people of Israel and the Palestinian people find the way to genuine coexistence. How long will it be before these two peoples, one martyred yesterday, one today, will be able to carry on a dialogue and to understand one another? How long will it be before all nations, big and small, will work actively towards this goal without mental reservations, opportunism or ulterior motives? History teaches us that solutions built on force and violence, which trample underfoot basic rights such as the right of all peoples to preserve their own identities and to be able to express them freely, nearly always remain precarious, if not ephemeral. It is indispensable that all the protagonists be deeply convinced that the present precarious balance is essentially unstable and dangerous and that the only path open to all the parties concerned is that of negotiation.
199.	The direct participation of Italy in the operations undertaken by United Nations forces in southern Lebanon is proof of our firm desire to make an active contribution to the preservation of peace and to a gradual solution to the problems of an area with which Italy is linked by centuries of history and culture. It is my duty to express our gratitude and trust to the members of UNIFIL, in the hope that its full deployment and a greater respect extended to it in the field by all parties concerned will prevent the tragic situation in Lebanon from becoming uncontrollable.
200.	The hope and trust which Italy places in the United Nations peacekeeping activities naturally extends to another delicate problem in the Mediterranean area. I am referring to Cyprus, where the unremitting activities of the Secretary General, Mr. Waldheim, have recently brought the two communities back to the negotiating table as part of the effort to normalize the situation in the Republic of Cyprus, in which Italy continues to take a legitimate and natural interest.
201.	The continuing detention of American diplomatic hostages in Iran is certainly not merely a bilateral problem. It also violates the conditions necessary for the safeguarding of justice and for the respect of clear international obligations. The release of the hostages without further delay is therefore necessary primarily to enable all members of the international community to re-establish normal relations with Iran, whose people have begun a new phase in their history, having made a choice which we fully respect. In their own interest, the hostage problem must be settled as a matter of urgency so that Iran may begin to play the role to which it is entitled in international affairs.
202.	In Italy, where the conviction that there are no problems that cannot and should not be settled through negotiations is deeply rooted, we have viewed with grave concern the developments in relations between Iraq and Iran, which have now taken the form of armed conflict. This is a conflict that is linked to a territorial dispute over frontiers, which makes it even more urgent to put an end to the use of force and to hasten the search for a negotiated settlement, in accordance with the United Nations Charter.
203.	The history of my country, our recent history, so interwoven with extraordinary changes and sublime moments of unity, but also with cruel episodes which are an affront to the conscience of our citizens, sometimes disconcerts even those most convinced of the primacy of democracy over all other systems. That history, by undermining the confidence of those who are the most dubious, could induce us to take an indifferent view of recent events in Turkey, a country long stricken with political intolerance, and to hide from ourselves the gravity of the military coup d’état, the sudden suspension of the parliamentary system and the arrests of prominent advocates of democracy. The events in that great country, to which we are linked by such strong ties, cannot however leave us indifferent. If we were to remain aloof, our guilt would be great. But it is our hope that the people of Turkey may rapidly recover the full enjoyment of their democratic rights and freedoms. We therefore say to the military leaders: restore power as soon as possible to the legitimate representatives of the people of Turkey.
204.	As regards the problems of the Mediterranean area, I am pleased to mention a recent development to which Italy has contributed, in the conviction that it would have positive consequences for the stability and consolidation of relations of peaceful coexistence among the countries of the region.
205.	On 15 September, the Italian Government reached an agreement with Malta which guarantees a priori Italian recognition of the neutral status of that island, in line with the policy of nonalignment followed by the Government of Malta. The declaration of neutrality which will be made by Malta will list the corresponding commitments by that country, which exclude participation in alliances, the admission on Maltese territory of foreign military forces or bases and the repair in Maltese shipyards of units belonging to the American or Soviet fleets.
206.	The declaration to be made by Italy will not only recognize the neutrality of Malta, but will also call upon all other States to respect it and will commit us immediately to proceed to consultations in the case of that neutrality being threatened or violated. Those commitments will be accompanied by measures to promote the economic development of Malta during the first years of its neutrality as well as, in the case of Maltese neutrality being threatened or violated, measures to guarantee that neutrality and aid to the island, measures that Italy could adopt if it deemed it necessary. We naturally hope that other Mediterranean countries, both European and Arab, which are neighbours of Malta, will make declarations similar to ours.
207.	The commitments that will be entered into by Italy and Malta in this context were conceived with explicit reference to the provisions of the United Nations Charter and with full respect for them. The text of the agreements between the two countries, as soon as it is ratified by the respective constitutional organs, will be deposited with the United Nations Secretariat, in accordance with Article 102 of the Charter.
208.	In the present international situation, it is crucial to maintain the balance of forces, even in seeking ways to strengthen international detente in other parts of the world besides Europe. From that point of view, participation in the Atlantic alliance—a regional factor for security and the defence of peaceful East West relations—remains an important aspect of Italian policy.
209.	The increased difficulties in the international situation must not hinder the continuation of efforts to promote realistic negotiations on disarmament, on the basis of the decisions taken by the General Assembly at its tenth special session, devoted to disarmament, held in June 1978, decisions which, in our view, remain fully valid.
210.	The work done this year at Geneva by the Committee on Disarmament, even in the international climate prevailing in the wake of the Soviet intervention in Afghanistan, has shown that the possibility and the will to continue disarmament negotiations exist. The substantial progress made towards the banning of chemical weapons and on nuclear tests encourages us further to hope that ratification of the SALT II Treaty by the United States will not be further delayed, so that negotiations may be continued, within the framework of a new SALT III agreement. We maintain that that negotiating process, even with the limits inherent in its bilateral character, remains of fundamental importance for the strengthening of peace and security for the whole of the international community.
211.	In referring in this context to the expectations related to the control and limitation in Europe of long-range nuclear weapons, I must point out with satisfaction that recently some progress was made. In fact, the offer to begin negotiations on achieving such control through common agreement between East and West, which Italy and its allies made in December 1979 at Brussels, met with a responsive reaction from the Soviet Union and its allies for the first time at the beginning of July. It is a positive fact that it has consequently become possible to put forward to the Soviet Government the proposal, which is in line with Italy's expectations and with the action it has taken at all meetings and in all international forums towards their fulfilment, that the opening talks of those negotiations effectively begin next month.
212.	Within the framework of the initiatives aimed at promoting global disarmament, my Government also attaches great importance to the proposals and negotiations that relate specifically to the geographical areas of which Italy is a part: the European continent and the Mediterranean basin. It is obvious in this context that any formula or initiative must be aimed at the limitation of weapons and the maintenance of security in the field through the attainment of increasingly low levels in all weapons sectors. But any formula or initiative can be considered realistic only in so far as it takes into account the whole political and military situation throughout the world.
213.	Constructive negotiations on disarmament, the control and limitation of weapons and the reduction of forces can take place only if all nations are encouraged by their interdependence to create conditions of greater understanding and trust. This is the framework which Italy considers to be essential for strengthening detente. It is therefore necessary that the possibilities, the political space and dimensions which individual countries occupy on the world scene should induce each one of them to begin with faith and, I would say also, with courage, a constructive and permanent dialogue. This is the only means which can in the first place set in motion international cooperation and, on a more complex but more complete level, allow detente to develop throughout the world.
214.	The serious events in Afghanistan and their negative repercussions on the general situation have shown that detente can only be global and indivisible and that every attempt to reduce it to a regional or sectoral phenomenon may initiate a process which threatens to make it reversible. Even if the prospect of negotiations for the control and limitation of long-range strategic nuclear weapons represents a significant step forward, there is clearly a need for the full reestablishment of detente and for a political solution to the Afghan problem.
215.	Certainly, in Europe the process of detente has now been under way for years and the path of detente has been made easier with the help of mechanisms at the regional level, such as the meetings which the Helsinki Final Act provided for as a follow-up to the Conference on Security and Cooperation in Europe.
216.	At Madrid, where the preparatory meetings are already in progress, Italy will participate, in a constructive spirit, in the review of the implementation of the Helsinki provisions and in the efforts to make further progress towards security and cooperation among the 35 participating countries. Italy will do so in the knowledge that only a serious and detailed exchange of ideas can lay the foundation for the recovery of detente in a situation adversely influenced by repeated violations of human rights by certain countries and by the serious events in Afghanistan.
217.	Italy reaffirms that it is ready to contribute to the building of the foundations of a more balanced and more open world in which there is no longer room for the old temptations of hegemony and where these temptations yield to the appeal for solidarity. This is in fact a peaceful battle that we must all fight together, whatever differences exist between us, because it is a battle for the peace of the world.
218.	The United Nations and its principal body, the General Assembly, will always constitute a valuable instrument in this battle. We hope that in the 1980s conflicts will be prevented and that means of mediating and settling existing ones will be found in this forum.
219.	My appeal from this rostrum, rightly described as the forum of the world, is that the essential solidarity between us all should not fail, that the United Nations should increasingly assist the international community to win the battle for peace and that all States should do their utmost to promote the free circulation of people, ideas and hopes so that all of us understand more clearly how closely linked are the interests and aspirations of all peoples.
